Citation Nr: 1541099	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-09 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder with depressive disorder.

3.  Entitlement to an effective date prior to September 25, 2012, for the award of a 70 percent evaluation for posttraumatic stress disorder with depressive disorder.

4.  Entitlement to an initial compensable evaluation for bunionectomoy, right foot.

5.  Entitlement to an initial compensable evaluation for bunionectomoy, left foot.

6.  Entitlement to an effective date prior to August 1, 2007, for the award of service connection for bunionectomy, right foot.

7.  Entitlement to an effective date prior to August 1, 2007, for the award of service connection for bunionectomy, left foot.

8.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities.

9.  Entitlement to a temporary total evaluation due to hospitalization in September 2013.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to July 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The issue of entitlement to service connection for a left ankle disability is adjudicated below.  The remaining issues are addressed in the REMAND that follows the below ORDER.






FINDING OF FACT

The Veteran's current left ankle disability, diagnosed as osteoarthritis/degenerative joint disease, is etiologically related to his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability, diagnosed as osteoarthritis/degenerative joint disease, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.        § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

The Veteran served on active duty in the Army from February 1986 to July 2007.  A November 1991 service treatment report noted that the Veteran had injured his left ankle playing basketball the day before.  Physical examination revealed his left ankle to be swollen, with pain at the lateral malleolus and medial malleolus, and limited motion.  The report concluded with a diagnosis of left ankle injury, rule out malleolar fracture.  A July 1997 service treatment report noted the Veteran's complaints of left ankle pain with a knot on his left ankle for the past two months.  Physical examination revealed a firm palpable nodule at the medial left ankle.  The Veteran was discharged from the service in July 2007.

A September 2009 post service treatment report noted the Veteran's complaints of right and left ankle pain, with multiple minor traumas from athletics.  The report concluded with an impression of left ankle pain.  An October 2009 treatment report noted the Veteran's complaints of a knot inside and just above his left ankle.  He also reported having a 15 year history of chronic ankle discomfort.  A November 2009 X-ray examination of the left ankle revealed moderately advanced degenerative arthrosis.  Subsequent treatment reports revealed ongoing treatment for a left ankle disability.

In May 2012, a VA examination for ankle conditions was conducted.  The examination report noted the Veteran's history of a left ankle injury while playing basketball in November 1991.  The Veteran reported that his left ankle pain never really went away completely after this incident, and that it continued to worsen in the years thereafter.  The report then stated, "[a]lthough the Veteran complained of ankle pain, he was not formally diagnosed until x-ray studies of Dec. 2006 were reviewed."  Following a physical examination, the report concluded with a diagnosis of osteoarthritis/degenerative joint disease in the both ankles.  It also listed the onset date of this diagnosis as December 2006.

In May 2012, a VA medical opinion was obtained.  The VA examiner noted that the Veteran's electronic claims file had been reviewed.  Based upon this review, the VA examiner opined that the Veteran's claimed left ankle disability was less likely than not incurred in or caused by his claimed inservice injury, event or illness.  In support of this opinion, the VA examiner cited the lack of any left ankle treatment for more than 20 years after his inservice injury in November 1991.  The examiner also noted that X-ray studies of the Veteran's left and right ankles demonstrate that the arthritic process is similar on the contralateral ankle.  The examiner then stated that, "[t]he degenerative changes associated with the aging process along with the normal stresses on the orthopedic chain are the most likely causes of the [Veteran's] arthritic process."

Based upon a longitudinal review of the record, the Board finds that service connection for a left ankle disability, diagnosed as osteoarthritis/degenerative joint disease, is warranted.

The Veteran contends that his left ankle pain never completely subsided following his inservice injury in November 1991, and that his left ankle pain continued to worsen over the years thereafter.  The statements provided by the Veteran, concerning his inservice injury of his left knee are competent and credible evidence in support of his claim.

As for the May 2012 VA medical opinion, the Board finds this opinion lacking in probative value.  Specifically, the examiner failed to consider the Veteran's July 1997 inservice treatment report showing his complaints of left ankle pain with a knot on his left ankle.  Thus, the VA examiner incorrectly stated that there was "no credible medical documentation" for more than 20 years after his 1991 injury.  Thus, the opinion provided was based upon an inaccurate factual background.  

Although the medical opinion obtained is incomplete, the rationale provided by the examiner supports the Veteran's claim for service connection.  Specifically, the VA examiner attributed the Veteran's current left ankle disability to the "aging process along with the normal stresses on the orthopedic chain."  As the Veteran is shown to have documented left ankle treatment in 2009, just two years after his separation from service, at least some of the aging process and orthopedic stress which caused his current left ankle disability occurred during his recently completed 21 years of military service.  As noted above, post service treatment reports in 2009, noted his having a history of left ankle pain for years.  

The Board also notes that the rationale provided by the VA examiner in May 2012 indicates that X-ray studies of both ankles demonstrate that the arthritic process is almost similar on the contralateral ankle.  As the Veteran is currently service-connected for right ankle degenerative changes, this would appear to support the Veteran's claim for service connection for a left ankle disability - particularly given that the Veteran's left ankle disability is age related and due to normal orthopedic stresses.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, service connection for a left ankle disability, diagnosed as osteoarthritis/degenerative joint disease, is warranted.


ORDER

Service connection for a left ankle disability, diagnosed as osteoarthritis/
degenerative joint disease, is granted.


REMAND

In August 2013, the RO issued a rating decision which granted service connection with a noncompensable evaluation for bunionectomy, right and left feet, effective August 1, 2007.  The decision also granted an increased evaluation of 70 percent, effective September 23, 2012, for posttraumatic stress disorder with depressive disorder.  In July 2014, the Veteran timely filed a notice of disagreement contesting the evaluations and effective dates assigned by the RO's August 2013 decision.

In April 2014, the RO issued a rating decision which denied entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities; and denied entitlement to a temporary total evaluation due to hospitalization in September 2013.  In July 2014, the Veteran timely filed a notice of disagreement contesting these determinations.

The RO has not provided the veteran with a statement of the case in response to these notices of disagreement.  Because the notices of disagreement placed the issues in appellate status, the issues must be remanded for the RO to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED to the RO for the following actions:

The Veteran and his attorney should be issued a statement of the case on the issues of : (1) Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder with depressive disorder; (2) Entitlement to an effective date prior to September 25, 2012, for a 70 percent evaluation for posttraumatic stress disorder with depressive disorder; (3) Entitlement to an initial compensable evaluation for bunionectomy, right foot; (4) Entitlement to an initial compensable evaluation for bunionectomy, left foot; (5) Entitlement to an effective date prior to August 1, 2007, for the award of service connection for bunionectomy, right foot; (6) Entitlement to an effective date prior to August 1, 2007, for the award of service connection for bunionectomy, left foot; and (7) Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities; and (8) Entitlement to a temporary total evaluation due to hospitalization in September 2013.  The RO must inform the Veteran and his representative of the requirements to perfect an appeal with respect to these new issues.  If the Veteran perfects an appeal with respect to any of these issues, the RO should ensure that all indicated development is completed before the case is returned to the Board.
 
By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


